PUBLISH

                IN THE UNITED STATES COURT OF APPEALS
                       FOR THE ELEVENTH CIRCUIT
                                                                       FILED
                           ________________________            U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                                                     MAY 17 2000
                                  No. 97-6163
                                                                  THOMAS K. KAHN
                           ________________________                    CLERK

                         D. C. Docket No. 95-00158-CR-5

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

GOLDIN INDUSTRIES, INC.,
GOLDIN OF ALABAMA, INC., et al.,

                                                              Defendants-Appellants.

                           ________________________

                   Appeals from the United States District Court
                      for the Southern District of Alabama
                         _________________________

Before ANDERSON, Chief Judge, TJOFLAT, EDMONDSON, COX, BIRCH,
      DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON,
       Circuit Judges.

BY THE COURT:

      A member of this court in active service having requested a poll on whether

hearing en banc should be granted, and a majority of the judges in this court in active
service having voted in favor of granting a hearing en banc solely on the issue of

whether this court’s holding in United States v. Hartley, 678 F.2d 961 (11thCir. 1982),

that the person named in an indictment need not be distinct from the enterprise named

therein for the purposes of 18 U.S.C. § 1962(c), should be overturned.

      IT IS ORDERED that the issue shall be heard by this court en banc.

      IT IS FURTHER ORDERED that the parties may adopt the supplemental briefs

that they have submitted on this issue as their en banc briefs. Alternatively, if either

party wishes to augment its brief, it may do so by filing such brief within seven (7)

days of this order, in which event the other party may file a reply brief within seven

(7) days thereafter. The briefs shall conform to the requirements for en banc briefs

provided in Federal Rule of Appellate Procedure 35 and the attendant local rules.




                                           2